THOMAS, J.,
concurring.
In my view, the Department has the right to decline to reveal any information protected under section 337.168(1), Florida Statutes (2003), and comply with the order challenged. The only proper interpretation of the order must allow the Depart*1190ment to assert that its decision to reject the Respondent’s bid is lawful under DOT v. Groves-Watkins Constructors, 530 So.2d 912 (Fla.1988). If the challenged order attempted to preclude the Department from making this argument, I would grant the petition for relief. I join in the majority decision because I believe the Department can defend its action by relying on the difference between its cost estimate and the bid.